Harrison, J.
This case was appealed to this court from the district court of Sherman county, and in an opinion written by Ryan, C., filed here October 17, 1893 (38 Neb., 1), the judgment of the district court was reversed and a decree ordered in this court for certain defendants. Appellee filed a motion for a rehearing, which was granted, and on the rehearing additional briefs were filed and further oral arguments heard. In the former opinion a very extended *130statement of the issues presented by the pleadings was made and the evidence examined and reviewed in a very complete manner. We hav'e carefully read and considered the testimony and pleadings in the case, together with the briefs filed on rehearing, as well as those filed at the original hearing and argument of the case in this court, and are fully satisfied that the former conclusion reached was correct and the decision announced right. The case was so thoroughly examined, and argued at such length in the prior opinion, that we deem it unnecessary to discuss it further here, but will content ourselves with saying that the former decision is approved and adhered to and decree ordered as therein stated.
Order accordingly.